Citation Nr: 1026268	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 
1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which determined that new and material evidence had 
not been submitted to reopen the claim of service connection for 
PTSD.  

In June 2007, the Veteran testified at a video conference before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

This issue was initially before the Board in August 2007 when it 
was remanded for additional evidentiary development.  The case is 
now ready to be adjudicated. 


FINDINGS OF FACT

1.  In a December 2001 decision, the RO denied the Veteran's 
claim of service connection for PTSD.  Although notified of that 
decision by letter dated in January 2002, the Veteran did not 
initiate an appeal.

2.  Since the December 2001 rating decision, relevant records 
which relate to an unestablished fact necessary to substantiate 
the claim have been added to the claims folder.   

3.  The current diagnosis of PTSD is not predicated upon a 
verified in-service stressor and the evidence of record does not 
verify the Veteran's claimed stressors.




CONCLUSIONS OF LAW

1.  Evidence received since the December 2001 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2009).

2.  PTSD was not incurred in or aggravated by the Veteran's 
active military service. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

Regarding the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that in claims to reopen, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

In this case, a notice letter was issued in August 2001.  The 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate the claim for service connection.  A 
November 2006 notice letter satisfied the requirements under 
Kent.  Notice regarding assignment of disability ratings and 
effective date was provided in March 2006.  The belated notice 
regarding Kent is non prejudicial to the Veteran, as his claim is 
reopened.  With regard to belated Dingess notice, because the 
claim is denied, no rating or effective date will be assigned.  
Therefore, any deficiency as to the notice is moot.  Based on the 
foregoing, no further efforts are required with respect to the 
duty to notify.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that this case was remanded to try and 
obtain all of the Veteran's outstanding service and personnel 
records.  The RO sent notices to several different locations and 
to the Veteran himself.  No additional records were found.  
However, the Veteran's VA treatment records and some of the 
Veteran's service treatment records are on file.  Furthermore, 
the Veteran was afforded a VA examination in September 2001.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In the December 2001 rating decision, the RO denied the claim of 
entitlement to service connection for PTSD on the basis that 
there was no confirmed diagnosis of PTSD. The evidence of record 
at the time of the decision consisted of the Veteran's service 
treatment records dated April 1977, a personnel record detailing 
where the Veteran served, a VA examination dated in September 
2001 and treatment records from VA Medical Center in Newington 
dated from September 1997 to August 2001.  The Veteran was 
notified of the decision in January 2002.  He did not file an 
appeal however, and the December 2001 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 2004, the Veteran again requested service connection 
for PTSD.  In order to reopen this claim, new and material 
evidence must be received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The relevant evidence submitted since the last final December 
2001 rating decision includes treatment records from VA Medical 
Center in Newington from September 2001 to March 2008.  The Board 
finds that the above evidence, received after the December 2001 
rating decision, is new.  It was not previously of record, and is 
neither cumulative nor redundant of evidence previously 
considered by the RO.  Such evidence is also material.  
Specifically, the records contain evidence of a diagnosis of PTSD 
and also relate the Veteran's PTSD to his service.  This new 
evidence raises a reasonable possibility of substantiating the 
claim.  Thus, this evidence is new and material and the 
requirements to reopen a claim under 38 C.F.R. § 3.156(a) have 
been satisfied.

In conclusion, the Board finds that the evidence received since 
the December 2001 rating decision is new and material, and the 
claim of entitlement to service connection for PTSD is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
The matter must now be addressed on a de novo basis.  Because the 
appellant has had opportunity to address the merits of this 
claim, the Board may proceed with a final adjudication of the 
merits of the claims because there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

III.  Service Connection

Pertinent Law and Regulations 

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002), 38 C.F.R. § 3.303 
(2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the United States Court of Appeals for Veterans 
Claims' case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statements as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
396 (1996). 

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
Veteran's account of the stressor incident.  See 38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

II. Analysis

The Veteran is claiming entitlement to service connection for 
PTSD.  In support of his claim, he has provided VA treatment 
records showing a diagnosis of PTSD related to service.

Despite several attempts by the VA to procure the Veteran's 
missing service treatment records, the records remain mostly 
absent.  However, on file is one service treatment records dated 
in April 1977 which is silent for any complaints, treatment, or 
diagnosis of PTSD, depression or excessive anxiety.  

Following separation from active service, treatment records 
reveal that the Veteran was hospitalized in 1994 and 1996 due to 
suicide attempts.  At a VA examination in September 2001, the 
examiner stated that the Veteran had partial symptoms of PTSD, 
but because the Veteran refused to elaborate about the specifics 
of his exposure "due to alleged top secret confidentiality," it 
was impossible for the examiner to determine the validity of an 
in-service stressor.  In May 2005, an examiner noted that the 
Veteran's behavior implied PTSD.  In July 2007, an examiner 
stated that the Veteran had PTSD related to military service.  No 
rationale was provided for this diagnosis.  

The evidence of record does not support the conclusion that the 
Veteran engaged in combat with the enemy.  The Veteran's military 
occupational specialty, mortarman, is not, in itself, indicative 
of combat.  Moreover, the Veteran's DD-214 does not reveal any 
awards or decorations indicative of combat and he the Board notes 
that he served during a time of declared peace.  No other 
evidence of record demonstrates that he engaged in combat with 
the enemy.

Thus, the Veteran's stressors require verification.  The Veteran 
has reported several stressors that have not been verified.  
First, he asserts that he saw a buddy get shot in 1978 or 1979.  
He also reported being placed in a brig for a week after hitting 
an officer.  He reported seeing people getting killed and being 
discriminated against by both white and black officers because he 
was black.  A treatment record dated in July 2007 reveals that 
the Veteran experienced sexual trauma but never talked about it 
until eight months prior, during a counseling session.  The 
Veteran's statements regarding his stressors have been vague and 
inconsistent.  Furthermore, as the years have passed the Veteran 
has added stressors which he made no mention of previously.  He 
also indicated in 2001 that his stressors were confidential and 
that he could not discuss them.  The Board finds the Veteran to 
be incredible with regard to his statements.

That being said, the only stressor that is detailed enough to be 
verified is the Veteran's assertions of being placed in a brig 
for a week.  Attempts were made to locate the Veteran's service 
treatment records and personnel records to determine whether his 
time in the brig could be confirmed.  The RO sent letters to the 
National Personnel Records Center (NPRC), the Department of the 
Navy, the Marine Corps Historical Center, the Bureau of Navy 
Personnel and the Veteran himself.  No additional records were 
located to establish this stressor.  With regard to the other 
stressors, the stressors were too vague to be confirmed by the 
NPRC. 

The Veteran did not submit any lay statements or other evidence 
which would corroborate his alleged in-service stressors.  The 
Board also notes that while a diagnosis of PTSD is of record that 
relates the Veteran's PTSD to service, no stressor was discussed 
by the examiner and no stressor has been confirmed.   
After a careful review of the record, the Board finds that 
service connection for PTSD has not been established.  The Board 
acknowledges that the record contains diagnoses of PTSD.  
However, the question in this case is whether the Veteran has a 
verified stressor that could have resulted in the development of 
this disorder.  Absent any such independently corroborated or 
accepted in-service stressors, a diagnosis of PTSD related to 
service cannot sustain the Veteran's claim.  The preponderance of 
evidence is against the claim and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is denied.  


____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


